DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-26 are pending.  Claims 19-26 are withdrawn from consideration.  Claims 1-18 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “the interior” on line 2, which lacks proper antecedent basis.  For the purpose of examination this limitation has been construed to be “an interior.” 
Claim 2 recites the limitation, “the corresponding chunk”, which lacks proper antecedent basis.  Claim 1 refers to “chunks”, thus making the above limitation unclear as to what “the corresponding chunk” is referring to.
Claim 2 also recites the limitation, “the first gravy is a distinct core at least partially enclosed by the corresponding chunk.” (lines 2-3) It is noted that “the first gravy” lacks proper antecedent basis, because on line 2, claim 2 is referring to “at least a portion of the first gravy” thus making the claim unclear as to whether “a first gravy” as recited in claim 1, or whether “at least a portion of the first gravy” as recited in claim 2 is a distinct core at least partially enclosed by the corresponding chunk.
It is further noted that claim 1 recites that the chunks comprise the jelly (see the last two lines).  That is, “the chunk” appears to refer to “chunks” as recited on the second to last line of claim 1 - which is referring to the heated extrudate comprising the jelly, and not to the heated extrudate (i.e. cut into chunks) comprising the first gravy.    Thus, claim 2 is not clear as to how a portion of the first gravy is a core at least partially enclosed by the corresponding chunk.  
Claim 11 recites the limitation, “the corresponding chunk” which is seen to lack proper antecedent basis, as claim 1 only refers to “cutting the heated extrudate comprising the jelly into chunks.” 
Claim 11 recites the limitation, “at least a first portion of the first gravy as a distinct layer on an exterior surface of the corresponding chunk.”  Similar to claim 2 above, it is noted that claim 1 recites that chunks comprise the jelly (see the last two lines).  Thus, “the chunk” as recited in claim 11, appears to refer to “chunks” as recited on the second to last line of claim 1 - which is referring to the heated extrudate comprising the jelly, and not to the heated extrudate (i.e. cut into chunks) comprising the first gravy.  Thus, claim 11 is not clear as to how a portion of the first gravy is a distinct layer on an exterior surface of the corresponding chunk.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watelain (US 20130309372) in view of Dupont (US 20010041202) and Martin (FR2904193).
Regarding claim 1, Watelain’372 teaches a method of making a multi-textured pet food product comprising preparing an edible emulsion comprising at least one protein (paragraph 26,27,29 - meat emulsion, fibrillar protein, protein from bovine…), preparing a first gravy comprising a methylcellulose and gelling hydrocolloids such as locust bean gum and guar gum in combination (paragraph 26-28); and coextruding the hydrocolloid dispersion and the meat emulsion (paragraph 39).  By co-extruding the gravy component and the meat emulsion, Watelain’372 is seen to teach the emulsion associated with the first gravy, especially as the emulsion has been taught to encase the hydrocolloid dispersion and as the hydrocolloid dispersion and the meat emulsion have low miscibility to form different phases that do not mix when the food is formed (paragraph 31).  At paragraph 27, Watelain’372 teaches that the hydrocolloid dispersion can be a flowable sol and at paragraph 44, 51-54, Watelain’372 teaches heating the hydrocolloid for jellifying the hydrocolloid dispersion into a jelly. 
While Watelain’374 teaches coextrusion of the emulsion and the gravy component, Claim 1 differs from Watelain’372 in specifically reciting, “heating the extrudate using steam to jellify the first gravy into a jelly.”
However, Dupont teaches extruding and then heating an extrudate for the purpose of allowing the thermal treatment after extrusion to gel the extrudate (see paragraph 39 - “tunnel oven using steam”) and where the extrudate can comprise hydrocolloids such as locust bean gum and kappa-carrageenan (see paragraph 28).  Furthermore, Martin teaches co-extrusion (see page 4, line 155 of the machine translation; page 2, line 57) of a food product where the co-extruded extrudate can be subsequently subjected to heating (see page 2, lines 77 to page 3, line 80) and where the co-extruded compositions can comprise a hot-gelling agent such as methylcellulose (see page 4, line 140 of the machine translation; see also claim 4) as well as cold-gelling agents (i.e. low temperature gelling hydrocolloid) such as carrageenan (page 4, line 139 of the machine translation; claim 5; see also claim 8).  
Dupont and Martin are analogous to Watelain’372 because they are also directed to food extrudates that are subsequently heat treated for the purpose of jellifying a hydrocolloid comprising component as well as a co-extrudate comprising the hydrocolloid composition.  Watelain’372 teaches using co-extrusion to produce a hydrocolloid comprising first gravy that is encased in a meat emulsion without providing any specificity as to how the hydrocolloid core has been jellified.  Watelain’372 teaches other embodiments where the jellifying of the hydrocolloid is in a steam jacketed vessel or by retort (paragraphs 44, 51-54).  Dupont and Martin teach that the heat treatment can occur after the extrusion and co-extrusion for the purpose of jellifying the hydrocolloid containing component.  To thus modify Watelain’372 and to heat treat the extrudate using steam would have been obvious to one having ordinary skill in the art, for the purpose of jellifying the hydrocolloid dispersion in the core of Watelain’372’s pet food product so as to produce a stable/formed, core/shell food structure.  
Regarding the limitation of, “cutting the heated extrudate comprising the jelly into chunks, wherein the chunks comprise the jelly and have a predetermined size,” in view of Dupont (paragraph 39) and Martin (page 5, lines 175), the combination further teaches cutting the heated jellified extrudate and therefore teaches chunks comprising jelly and where the chunks have a predetermined size.  Modification of Watelain’372 in this regard would have been obvious to one having ordinary skill in the art, for the purpose of providing pieces of the meat emulsion surrounding the hydrocolloid core. 
Regarding claim 2, Watelain’372 teaches co-extrusion, where the co-extrusion can position at least a portion of the first gravy in the an interior of a corresponding chunk, where the first gravy is a distinct core at least partially enclosed the corresponding chunk (see paragraph 39).
Regarding claim 3, Watelain’372 further teaches using a combination of a methylcellulose, together with locust bean gum and guar gum (see paragraph 28 - combinations thereof).
Regarding claim 4, Watelain’372 teaches using a methylcellulose in the liquid dispersion composition.  Claim 4 differs in specifically reciting the methylcellulose is used at from “about 0.5% by weight to about 2.0% by weight.” 
However, Watelain’372’s examples suggest carboxy methyl cellulose used at 0.2% by weight (see table 5 on page 4).  Additionally, however, Martin teaches the use of methylcellulose at 1% for example, for the desirable purpose of gelling at higher / elevated temperatures (see page 4, line 140 of the machine translation; claim 4).  To thus modify Watelain’372 and the combination, which suggests heating after extrusion and to use 1% methylcellulose, as taught by Martin, for example, would have been obvious to one having ordinary skill in the art for achieving the requisite jellifying of the composition after extruding the composition.
Regarding claim 5, Watelain’372 teaches using gums such as xanthan and konjac at 0.5% for example (see Table 1b on page 3 where a 50/50 blend of Xanthan and Konjac is used at 1%).  Martin also teaches that the low temperature gelling hydrocolloid can be used at 0.4% (see claim 8 and page 4, line 139 of the machine translation, carrageenan at 0.5%; see also claim 5).  To thus modify Watelain’372 who desires a gelled composition and to use 0.5 or 0.4% of a cold gelling agent, such as carrageenan would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite gelling at lower temperatures.
Regarding claims 6-9, the claims differ from Watelain’372 in specifically reciting the first gravy further comprising salt present at 0.01-1% and sugar at 0.01-2% by weight.
However, Dupont teaches the use of sugars and salts in a composition that has been desirably gelled (see paragraph 43).  Such ingredients would have been obvious to one having ordinary skill in the art to have provided some amount of flavor to the composition to be gelled.  Watelain’372 also teaches using 1% of a flavor blend in the hydrocolloid dispersion (see for example table 1b).  Martin further teaches that the composition to be extruded can comprise 0.5-1% salt (see for example, page 4, line 139 of the machine translation) and where the compositions can comprise 3% sugar (see page 4, line 168).
To thus modify the combination and to use from between 0.01-1% salt and between 0.01-2% sugar would therefore have been obvious to one having ordinary skill in the art as a result effective variable, routinely determined through experimentation  for the purpose of providing the requisite alteration of the flavor profile of the first gravy composition as taught by the combination. 
Regarding claim 10, Dupont further teaches that the extruded product that comprises gums (see paragraph 28) can then be heated at a temperature such as 40-65°C, which thus overlaps with the claimed range, for the purpose of gelling the mixture (see paragraph 31).  Dupont further teaches that the heating of the extrudate is such that the core temperature of the extrudate is raised to about 80°C for gelling (paragraph 39).  This is seen to read on the claimed language of “subjecting the extrudate to a steam oven by which the extrudate reaches a temperature from about 50°C to about 70°C.”  That is, steam treatment to “about 80°C” would also have resulted in the extrudate “reaching” a temperature of “about 70°C.” (Applicant’s specification defines “about” to include +/-10% of the value).  It is also noted that Martin teaches temperatures of “preferably 80-100°C” for heating the extrudate for gelling the extrudate (see page 2, line 78 to page 3, line 80 of the machine translation).
To thus modify Watelain’372 and to use temperatures such as “about 80°C” or 65°C for example, would have been obvious to one having ordinary skill in the art, for the purpose of achieving the desired temperatures for gelling of the extrudate.
Regarding claim 12, Watelain’372 teaches packaging (paragraph 41) of a co-extruded food product and therefore suggests filling through an opening of a packaging into an interior of the packaging.  In view of Dupont, the combination further teaches that cut chunks of the extrudate are subsequently deposited into a packaging (see paragraph 63).  
Further regarding claim 13, Dupont further teaches that the packaging comprising the extruded chunks can also have a gravy filled into the package (see paragraph 60).  The gravy as taught by Dupont can be construed as a second gravy.  As Watelain’372 already teaches packaging (paragraph 41) of a co-extruded food product, to thus modify the combination and to provide an additional second gravy would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, for the purpose of providing additional flavor to the packaged, extruded food.
Regarding claim 14, the second gravy as taught by Dupont, is not seen to comprise methylcellulose, does not comprise cassia, gellan gum, kappa-carrageenan and locust bean gum (see paragraph 60 - which a sauce of water, coloring agents and guar gum).  To thus modify the combination and include a second gravy into the packaging would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design for the known purpose of providing added flavor the packaged food product.
Regarding claim 15, it would have been obvious to one having ordinary skill in the art, that the packaging as taught by Watelain’372 and Dupont is sealed so as to maintain the sterility of the pet food product.
Regarding claim 16, Dupont further teaches that the gelled, packaged composition is subsequently retorted (see paragraph 63), as does Watelain’372 (paragraph 34).  Watelain’372 further teaches packaging in a can, which has been defined as a retortable container (see paragraph 15) and therefore, suggests retorting of the sealed product, for the known purpose of maintaining sterility of the composition.


Claims 8-10 are also rejected under 35 U.S.C. 103 a being unpatentable over the combination as applied to claim 1 above, and in further view of Yamamoto (US 20170347694 cited on IDS).
Further regarding claims 8-9, if it could have been construed that the combination applied to claim 1 did not specifically teach sugar used at 0.01-2% by weight in the first gravy, then it is further noted that Yamamoto teaches gelling compositions that can comprise methylcellulose and a low temperature gelling agent with the methyl cellulose present at 0.05-10% (see paragraph 64), and the low temperature gelling agent, such as carrageenan, gellan, locust bean gum, cassia gum also used at 0.05-30% (paragraph 66) and where the composition can also include sugar at 0.5-30% as an additive (paragraph 70-71). 
To thus modify the combination and to include sugar at 0.5% for instance, would have been obvious to one having ordinary skill in the art for providing the desired flavor to the gelling composition. 
Further regarding claim 10, it is noted that Yamamoto teaches the gelation temperature of methyl cellulose can be, for example 55°C (see paragraph 58).  As the combination teaches a hydrocolloid dispersion that can also comprise methyl cellulose, as well as locust bean gum, and guar gum, to thus modify the combination so that the temperature of the steam oven by which the extrudate reaches a temperature from about 50°C to about 70°C would have been obvious to one having ordinary skill in the art, as a result effective variable for ensuring that the extruded composition reached the desired temperature for jellifying the hydrocolloid composition.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1, and in further view of Elmerhaus (EP 1527699) or Quinn (GB 2149639). 
Regarding claim 11, Dupont teaches that a gelled phase (figure 4, item 10; paragraph 28, “outer phase:) can be on an exterior surface of corresponding chunks (see figure 4, item 18; paragraph 16, 26).  Dupont also teaches using coaxial tubes for dispensing (see paragraph 52).  It is further noted that Elmerhaus teaches a gravy that can be gelled is positioned on an exterior surface of a corresponding chunk (see figure 1, 2, item 1 and 2 and paragraph 19 “jelly preparation”, paragraph 33 “carrageenan, locust bean gum, cassia”; paragraph 27; paragraph 39-40).  Quinn also teaches foods for pets (see page 1, lines 5-13), comprising a core that can be a protein based chunk (see page 2, lines 118-122) that can be in contact with a gravy matrix that comprises a gelling agent (see page 2, line 128  to page 3, line 2; see example 1, where guar gum, for example is a known setting gel).  Furthermore, it is noted that the claim reads on any portion of gravy forming a distinct layer on any exterior surface of a corresponding chunk.  As Watelain’372 already teaches co-extrusion of a gravy with an edible emulsion comprising at least one protein, to thus modify the co-extrusion such that the gravy was on an exterior surface of the corresponding chunk would have been obvious to one having ordinary skill in the art, as a rearrangement of the two extrusion elements, which would have been an obvious matter of engineering and/or design. 



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Watelain (US 20110300256). 
Regarding claim 17, Dupont teaches that the gelled phase and the chunk phase can have the same viscosity when packaged into the case (see paragraph 19, 31 and 41-42, 44).  
Claim 17 differs from the combination as applied to claim 1 in specifically reciting, “wherein at least one of a viscosity or a density of the first gravy is substantially the same as a corresponding viscosity or density of the edible emulsion during at least one time selected from the group consisting of during the co-extruding and during the heating of the extrudate using steam.”
Watelain’256 teaches providing a viscosity of the first gravy to also be within the same range as disclosed by Dupont (see paragraph 5, 11) so as to also provide support to the meat emulsion.  To thus modify the combination such that during the heating of the extrudate using steam that the hydrocolloid gravy composition has substantially the same viscosity as that of the edible emulsion would thus have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the two components were able to respectively support each other.
Regarding claim 18, Watelain’372 teaches examples of preparing a hydrocolloid composition at room temperature (in dry form) (see paragraph 48,49).  The elevated temperatures as suggested in paragraphs 44-45 would appear to be used for the purpose of jellifying the hydrocolloid solution to be filled into the cans.  
Claim 18 differs from the combination in specifically reciting preparing the first gravy at a temperature less than or about 26°C.
Nonetheless, Watlain’256 teaches preparing a jellable composition by mixing components at room temperature (see paragraph 39 - chelating agent, water, gellan gum, guar gum, xanthan gum are all added at room temperature).  As the combination teaches that the jellifying occurs at the point of steam treatment of the extrudate, to thus modify the combination and to prepare the hydrocolloid dispersion, which Watlain’372 teaches can be a flowable sol, at room temperature, similar to what has been suggested by Watelain’256, would thus have been obvious to one having ordinary skill in the art, for the purpose of providing a flowable sol which can be subsequently be jellified as a result of heat treatment of the coextrudate via steam treatment.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Graeber (US 20140170268 - cited on IDS). 
Regarding claim 18, Watelain’372 teaches examples of preparing a hydrocolloid composition at room temperature (in dry form) (see paragraph 48,49).  The elevated temperatures as suggested in paragraphs 44-45 would appear to be used for the purpose of jellifying the hydrocolloid solution to be filled into the cans.  
Claim 18 differs from the combination in specifically reciting preparing the first gravy at a temperature less than or about 26°C.
Nonetheless, Graeber teaches that the mixed food product should be prepared at temperatures below 30°C and then heat treated to gel the gelling agents for the purpose of preventing expansion of any starch components (see paragraph 50).  
To thus modify the combination, especially as Watelain’372 also suggests embodiments where the hydrocolloid dispersion can also include starch (paragraph 44) and to use temperatures below 30°C (thus encompassing about 26°C) would have been obvious to one having ordinary skill in the art, for the similar purpose of preventing starch expansion.  

Response to Arguments
On page 7 of the response, Applicant urges that Watelain’372 discloses that the meat emulsion encases the hydrocolloid dispersion by filling the dispersions and the emulsion into the can, and therefore, without hindsight one having ordinary skill in the art would have needed to somehow cut the food product of Watelain’372 while in a can or remove the food product of Watelain’372, which would require substantial reconstruction of the reference.
This urging is not seen to be sufficient to overcome the rejection.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it is noted that Watlain’372 teaches the food product may be produced by co-extruding, while not specifically stating that the co-extrusion must be immediately delivered into a can for filling.  In view of Dupont and Martin, the combination teaches jellifying an extrudate (i.e. after extrusion) and prior to package.  For instance, Dupont teaches that after extrusion, that the composition can be heated to gel, and then cut and filled into a container.  That is, Dupont teaches that the extruder can provide a shape to the extrudate, which is cooked to gel the extrudate and then cut into pieces (see paragraph 39), and which would then have obviously been packaged subsequent to jellifying, especially as figure 4 teaches that the extrudate is formed into pieces (18; see also paragraph 47 which discusses a filling nozzle to fill the pieces into the container).   Watelain’372 is directed to jellified multi-texture products, and also teaches co-extrusion to produce a multilayer product and the prior art teaches that it has been known in the art to jellify extrudates and subsequently cut into pieces prior to packaging.  Therefore, it would have been obvious to one having ordinary skill in the art to first cut the jellified extrudates into pieces prior to filling, for the purpose of providing a plurality of discrete pieces of the food product instead of a continuous food product, as a matter of engineering and/or design.  Additionally, it is noted that Martin also teaches that the coextruded strip can be cut to provide the requisite shape (see page 5, line 175 of the machine translation) and where subsequent to the cutting and gelling, the pieces would have been packaged (see page 4, lines 157-158).  The prior art teaches a known step for treating pet food products that are extruded and co-extruded products, where the products can be cut after extrusion and prior to packaging.  Therefore, in light of the teachings of the prior art for how one can treat a jellified extruded product, it would have been obvious to one having ordinary skill in the art to have modified Watelain’372’s co-extrusion process to jellify the co-extrudate and then cut the jellified co-extrudate prior to packaging, for the known purpose of packaging jellified pieces of the food product instead of a continuous food product.  It is not seen that this would require substantial reconstruction of Watelain’372 because the prior art evidences that it has been conventional in the art to process extrudates and co-extrudates to cut into pieces prior to packaging.

On page 8 of the response Applicant urges that Dupont’s teaching is merely cutting a single-phase emulsion into solid food pieces after which gravy has been added to form a chunks-in-gravy.  Applicant urges that Dupont’s disclosure of cutting a single-phase emulsion would not have motivated the skilled artisan, without hindsight to attempt to cut the product of Watelain’372, which has two distinct and separate phases.  Applicant urges that Dupont’s teachings would not have provided a reasonable expectation of success in view of the differences between a single phase extrudate compared to a multiple phase extrudate.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that while Watelain’372 discusses co-extrusion of a multi-phase phase emulsion, the teachings of Dupont would have been equally applicable to the teachings of Watelain’372.  That is, Dupont teaches that after extrusion, the emulsion can be jellified using steam and then to cut into pieces.  As Watelain’372 teaches that the multi-phase emulsion should also be gelled, it would have been obvious to have used steam to similarly jellify Watelain’372’s coextrusion and then cut into pieces for the know purpose of providing food product pieces instead of a continuous food product, because Dupont teaches that heat treatment of an extrudate for jellifying the gelling components has been a conventional expedient to one having ordinary skill in the art.  It would therefore have been predictable to have used Dupont’s teachings for treating Watelain’372’s co-extrudate for the known purpose of subsequently jellifying and cutting into pieces prior to packaging.

Further on page 8 of the response, Applicant urges that Dupont’s two phases are prepared separately and not physically associated until canned together.  Thus, Applicant urges that there is no suggestion in Dupont that the two phases could be cut while physically associated with each other.
It is noted however, that Dupont teaches jellifying after extrusion and after which the jellified extrudate has been cut into pieces (paragraph 39).  Martin also teaches co-extrusion (see page 4, line 155 of the translation) where after co-extrusion the product can be jellified.  Martin teaches that the co-extruded product comprises both high and low temperature gelling agents  (see page 4, lines 139-140, claim 4, 5 and 8 of the machine translation) and where after coextrusion of the food (see page 2, lines 77 to page 3, line 80 of the machine translation) the food is subject to heating for jellifying thereof.  Martin also teaches that the co-extruded gelled food strips are then cutting, prior to packing (see page 4, lines 153-156 of the machine translation).  As such, it would have been obvious to one having ordinary skill in the art that the jellifying of the coextrudate can also facilitate cutting into pieces, since the jellifying would have added a degree of rigidity to the extrudate.

On pages 8-9 of the response, Applicant urges that Martin is directed to a gelled flexible strip of food that is homogeneous, and thus would not have motivated the skilled artisan without hindsight to attempt to cut the product of Watelain’372 and would not have provided a reasonable expectation of success.
While Martin discusses homogeneous fluids, Martin also teaches coextrusion of a food product (page 4, lines 153-155 of the machine translation).  Martin is teaching that the co-extrudate can be subsequently gelled and then cut.  As the art teaches that it has been known and desirable to provide pet food pieces by cutting after extruding and gelling, it would have been obvious to one having ordinary skill in the art to have modified Watelain’372’s coextrusion so as to jellify and then cut the jellified pieces, for the known purpose of providing food pieces having multiple textures, instead of a continuous food product.

On pages 9-10 of the response, Applicant reiterates the above remarks with respect to the remaining rejections. 
These urgings are not seen to be sufficient for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040219260 discloses a gelling gravy (see figure 6, item 5) on an exterior surface of a protein composition.  
KR 101792746B1 discloses a gelling composition on an exterior surface of a pet food core (see figure 1, item 4)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792